       Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 1 of 8



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com                           USDC-SDNY
William C. Wright (WW 2213)                       DOCUMENT
bwright@ipcounselors.com
                                                  ELECTRONICALLY FILED
Brieanne Scully (BS 3711)
bscully@ipcounselors.com                          noc #=-----r----;--~-
Danielle S. Yamali (DY 4228)                      IH TE FILED:    j O{l!}: ( (CJ
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone:       (212) 292-5390
Facsimile:       (212) 292-5391

Brian Igel (BI 4574)
bigel@bilawfirm.com
BELLIZIO + IGEL PLLC
One Grand Central Place
305 Madison Avenue, 40th Floor
New York, New York 10165
Telephone:      (212) 873-0250
Facsimile:      (646) 395-1585
Attorneys/or Plaintiff
Off-White LLC

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 OFF-WHITE LLC,

 Plaintiff

 V.                                                           19-CV-674 (RA)

BAODING SPRINGRU TRADE CO., LTD., CIXI               FINAL DEFAULT JUDGMENT
KANGXING SHOES CO., LTD., DONGGUAN CITY             AND PERMANENT INJUNCTION
DANDAN GARMENTS CO., LTD., DONGGUAN                           ORDER
CITY    SHENGSHI  GARMENT     CO., LTD.,
DONGGUAN RAINBOW TOUCHES GARMENT
CO., LTD., GUANGZHOU QIAN SHI TRADE CO.,
LTD., HANGZHOU MEDO IMPORT AND EXPORT
CO., LTD., HEFEi ZHUYUN INTERNATIONAL
TRADE CO., LTD., HENGXING CAPS &
GARMENTS CO., LTD. (GREAT CAREER),
NANCHANG DONGCHU GARMENTS CO., LTD.,
      Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 2 of 8



NANCHANG PUTE GARMENT CO., LTD.,
QUANZHOU BINFENG IMPORT AND EXPORT
CO., LTD., QUANZHOU CARRE BAG & CASE CO.,
LTD., QUANZHOU WINNER ECOMMERCE CO.,
LTD., SHANGHAI CHONGT A PET PRODUCTS CO.,
LTD., SUZHOU DREAMCOLOR TEXTILE CO.,
LTD., XIAMEN HUILI BEAUTY CO., LTD.,
XIAMEN NAJ COMMERCIAL BUSINESS CO.,
LTD., YIWU SHOUCHEN RIBBON FACTORY,
YIWU XIZHUO E-COMMERCE CO., LTD. and
ZHUJI BETOP KNITTING CO., LTD.,


Defendants.
         Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 3 of 8




         This matter comes before the Court by motion filed by Plaintiff for the entry of final judgment

and permanent injunction by default against Defaulting Defendants for Defaulting Defendants'

trademark infringement, trademark counterfeiting, false designation of origin, passing off and unfair

competition and related state and common law claims arising out of Defaulting Defendants'

unauthorized use of Plaintiffs Off-White Marks, without limitation, in their manufacturing, importing,

exporting, advertising, marketing, promoting, distributing, displaying or offering for sale and/or selling

and/or sale of Counterfeit Products. 1

         The Court, having considered the Memorandum of Law and Affidavit of Danielle S. Yamali

in support of Plaintiff's Motion for Default Judgment and a Permanent Injunction Against Defaulting

Defendants, the Certificate of Service of the Summons and Complaint, the Certificate of the Clerk of

the Court stating that no answer has been filed in the instant action, and upon all other pleadings and

papers on file in this action, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

                                   I.    Defaulting Defendants' Liability

1) Judgment is granted in favor of Plaintiff on Counts One and Two of the Complaint against

    Defaulting Defendants. 2

                                          II.     Damages Awards

1) By separate order, the Court refers this matter to Magistrate Judge Cott for an inquest as to

    damages.




         1
           Defaulting Defendants are Baoding Springru Trade Co., Ltd., Cixi Kangxing Shoes Co., Ltd., Guangzhou
Qian Shi Trade Co., Ltd., Hefei Zhuyun International Trade Co., Ltd., Nanchang Dongchu Garments Co., Ltd.,
Nanchang Pute Garment Co., Ltd., Quanzhou Binfeng Import And Export Co., Ltd., Quanzhou Carre Bag & Case
Co., Ltd., Quanzhou Winner Ecommerce Co., Ltd., Shanghai Chongta Pet Products Co., Ltd., Xiamen Huili Beauty
Co., Ltd., Xiamen NAJ Commercial Business Co., Ltd., Yiwu Shouchen Ribbon Factory and Zhuji Betop Knitting
Co., Ltd.

         2
          At the October 17, 2019 order to show cause hearing, Plaintiff voluntarily withdrew the other claims in its
Complaint. See also Pl. 's Mot. for Default Judgment at 1 n.2 ("Plaintiff only seeks damages for its First and Second
Causes of Action.").
     Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 4 of 8



                                  III.   Permanent Injunction

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants are

  permanently enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products or

         any other products bearing the Off-White Marks and/or marks that are confusingly similar

         to, identical to and constitute a counterfeiting and/or infringement of the Off-White Marks;

     B. directly or indirectly infringing in any manner Plaintiffs Off-White Marks;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs Off-White

         Marks to identify any goods or services not authorized by Plaintiff;

     D. using any of Plaintiffs Off-White Marks or any other marks that are confusingly similar

         to the Off-White Marks on or in connection with the manufacturing, importing, exporting,

         advertising, marketing, promoting, distributing, displaying, offering for sale, selling and/or

         otherwise dealing in the Counterfeit Products;

     E. using any false designation of origin or false description, or engaging in any action which

         is likely to cause confusion, cause mistake and/or to deceive members of the trade and/or

         the public as to the affiliation, connection or association of any product manufactured,

         imported, exported, advertised, marketed, promoted, distributed, displayed, offered for sale

         or sold by Defaulting Defendants with Plaintiff, and/or as to the origin, sponsorship or

         approval of any product manufactured, imported, exported, advertised, marketed,

         promoted, distributed, displayed, offered for sale or sold by Defaulting Defendants and

         Defaulting Defendants' commercial activities by Plaintiff;

     F. secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

         of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data, business

         records, documents or any other records or evidence relating to:

                                                2
       Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 5 of 8



                1.     Defaulting Defendants' User Accounts and/or Merchant Storefronts;

                ll.    Defaulting Defendants' Assets; and

                Ill.   the manufacture, importation, exportation, advertising, marketing, promotion,

                       distribution, display, offering for sale and/or sale of Counterfeit Products by

                       Defaulting Defendants and by their respective officers, employees, agents, servants

                       and all persons in active concert or participation with any of them; and

        G. effecting assignments or transfers, forming new entities or associations, or creating and/or

            utilizing any other platform, User Accounts, Merchant Storefronts or any other means of

            importation, exportation, advertising, marketing, promotion, distribution, display, offering

            for sale and/or sale of Counterfeit Products for the purposes of circumventing or otherwise

            avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants must

     deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all packaging,

     labels, tags, advertising and promotional materials and any other materials in the possession,

     custody or control of Defaulting Defendants that infringe any of Plaintiff's trademarks, copyrights

     or other rights including, without limitation, the Off-White Marks, or bear any marks that are

     confusingly similar to the Off-White Marks pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying any

           of the Defaulting Defendants' Frozen Assets from or to Defaulting Defendants' Financial

           Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise disposing

           of and/or dealing with any computer files, data, business records, documents or any other



                                                     3
        Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 6 of 8



              records or evidence relating to Defaulting Defendants' Frozen Assets and Defaulting

              Defendants' Financial Accounts;

         C.    knowingly instructing, aiding or abetting any other person or business entity in engaging

               in any of the activities referred to in subparagraphs III( 1)(A) through IIl(2) and III(3)(A)

               through III(3)(B) above through IIl(4)(A) below.

4)    IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

      Providers are permanently enjoined and restrained from:

         A. providing services to Defaulting Defendants and Defaulting Defendants' User Accounts

              and Merchant Storefronts, including, without limitation, continued operation of Defaulting

              Defendants' User Accounts and Merchant Storefronts; and

         B. knowingly instructing, aiding or abetting any other person or business entity in engaging

              in any of the activities referred to in subparagraphs IIl(l )(A) through III(2) and III(3)(A)

              through III(3)(B) above through III(4)(A) above.

                    IV.     Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules 64,

     65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 ofNew York

     State's Civil Practice Law and Rules and this Court's inherent equitable powers to issue remedies

     ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

     enforcing this Order, the Court also hereby grants Plaintiffs request for a post-judgment restraining

     order continuing the attachment of each Defaulting Defendant's Frozen Assets until Plaintiff has

     recovered the full payment of Defaulting Defendants' Individual Damages Award owed to it by

     that Defaulting Defendant under this Order, or until further order of this Court; and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules 64,

     65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 ofNew York

     State's Civil Practice Law and Rules and this Court's inherent equitable powers to issue remedies

                                                     4
       Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 7 of 8



   ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

   enforcing this Order, until Plaintiff has recovered the full payment of Defaulting Defendants'

   Individual Damages Award owed to them by any Defaulting Defendant under this Order, in the

   event that Plaintiff discovers new and/or additional Defaulting Defendants' Assets (whether said

   assets are located in the U.S. or abroad) and/or Defaulting Defendants' Financial Accounts

   (whether said account is located in the U.S. or abroad) ("Defaulting Defendants' Additional

   Assets" and "Defaulting Defendants' Additional Financial Accounts," respectively), Plaintiff shall

   have the ongoing authority to serve this Order on any Financial Institutions controlling or otherwise

   holding such Defaulting Defendants' Additional Assets and/or Defaulting Defendants' Additional

   Financial Accounts ("Financial Institutions Holding Defaulting Defendants' Additional Assets

   and/or Financial Accounts");

       A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants'

              Additional Assets and/or Financial Accounts shall immediately locate Defaulting

              Defendants' Additional Financial Accounts, attach and restrain such Defaulting

              Defendants' Additional Assets in Defaulting Defendants' Additional Financial Accounts

              from being secreted, concealed, transferred or disposed of or withdrawn.

             V.    Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service by

   electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of this

   action.

                                      VI.    Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to the

   Court and Plaintiffs counsel, appear and move for dissolution or modification of the provisions of



                                                    5
       Case 1:19-cv-00674-RA-JLC Document 53 Filed 10/18/19 Page 8 of 8




    this Order concerning the restriction or restraint of Defaulting Defendants' Frozen Assets,

    Defaulting Defendants' Additional Assets and/or Defaulting Defendants' Additional Financial

    Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

    contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined by

    the Court, including fines and seizure of property;

3) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff

    submitted in connection with the action to counsel for Plaintiff, Epstein Orange!, LLP, 60 East 42 nd

    Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and enforce

   this Order.



SO ORDERED.

SIGNED this   _ff::_ day of ljl/1..;L,--


                                                          UNITED STA TES DISTRICT JUDGE




                                                   6
